

111 HR 5300 IH: To direct the Secretary of Defense to establish a tiger team to perform outreach regarding the process by which a member of the Armed Forces, discharged on the basis of sexual orientation, may apply for review of the characterization of such discharge.
U.S. House of Representatives
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5300IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2021Mr. Pocan (for himself, Mrs. Beatty, Mr. Beyer, Mr. Blumenauer, Ms. Blunt Rochester, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brownley, Mr. Carson, Mr. Castro of Texas, Mr. Cohen, Mr. Connolly, Mr. Costa, Mr. Courtney, Ms. Davids of Kansas, Ms. DeGette, Ms. DelBene, Mr. Deutch, Mr. Espaillat, Mr. Evans, Ms. Lois Frankel of Florida, Mr. García of Illinois, Mr. Grijalva, Mrs. Hayes, Mr. Higgins of New York, Mr. Kahele, Ms. Kelly of Illinois, Mr. Kildee, Mr. Kilmer, Mr. Langevin, Mr. Lawson of Florida, Ms. Lee of California, Ms. Lofgren, Mr. Lowenthal, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Mr. McGovern, Ms. Meng, Mr. Jones, Ms. Moore of Wisconsin, Mr. Morelle, Mr. Moulton, Ms. Newman, Ms. Norton, Ms. Omar, Mr. Pallone, Mr. Panetta, Mr. Pappas, Mr. Perlmutter, Mr. Peters, Ms. Pingree, Mr. Quigley, Mr. Raskin, Mr. Rush, Mr. Ryan, Ms. Sánchez, Ms. Scanlon, Ms. Schakowsky, Mr. Schneider, Mr. Sires, Ms. Slotkin, Mr. Soto, Mr. Takano, Ms. Titus, Mr. Tonko, Mr. Veasey, Mrs. Watson Coleman, and Mr. Welch) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to establish a tiger team to perform outreach regarding the process by which a member of the Armed Forces, discharged on the basis of sexual orientation, may apply for review of the characterization of such discharge.1.Restoring honor to service members(a)Sense of CongressIt is the sense of Congress that—(1)the mission of the Department of Defense is to provide the military forces needed to deter war and to protect the security of the United States;(2)expanding outreach to veterans impacted by Don't Ask, Don't Tell or a similar policy prior to the enactment of Don't Ask, Don't Tell is important to closing a period of history harmful to the creed of integrity, respect, and honor of the military;(3)the Department is responsible for providing for the review of a veteran’s military record before the appropriate discharge review board or, when more than 15 years has passed, board of correction for military or naval records; and(4)the Secretary of Defense should, wherever possible, coordinate and conduct outreach to impacted veterans through the veterans community and networks, including through the Department of Veterans Affairs and veterans service organizations, to ensure that veterans understand the review processes that are available to them for upgrading military records.(b)Tiger Team for outreach to former members(1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall establish a team (commonly known as a tiger team and referred to in this section as the Tiger Team) responsible for conducting outreach to build awareness among former members of the Armed Forces of the process established pursuant to section 527 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 1552 note) for the review of discharge characterizations by appropriate discharge boards. The Tiger Team shall consist of appropriate personnel of the Department of Defense assigned to the Tiger Team by the Secretary for purposes of this section.(2)Tiger Team leaderOne of the persons assigned to the Tiger Team under paragraph (1) shall be a senior-level officer or employee of the Department who shall serve as the lead official of the Tiger Team (in this section referred to as the Tiger Team Leader) and who shall be accountable for the activities of the Tiger Team under this section.(3)Report on compositionNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report setting forth the names of the personnel of the Department assigned to the Tiger Team pursuant to this subsection, including the positions to which assigned. The report shall specify the name of the individual assigned as Tiger Team Leader.(c)Duties(1)In generalThe Tiger Team shall conduct outreach to build awareness among veterans of the process established pursuant to section 527 of the National Defense Authorization Act for Fiscal Year 2020 for the review of discharge characterizations by appropriate discharge boards.(2)CollaborationIn conducting activities under this subsection, the Tiger Team Leader shall identify appropriate external stakeholders with whom the Tiger Team shall work to carry out such activities. Such stakeholders shall include the following:(A)The Secretary of Veterans Affairs.(B)The Archivist of the United States.(C)Representatives of veterans service organizations.(D)Such other stakeholders as the Tiger Team Leader considers appropriate.(3)Initial reportNot later than 210 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress the following:(A)A plan setting forth the following:(i)A description of the manner in which the Secretary, working through the Tiger Team and in collaboration with external stakeholders described in paragraph (2), shall identify individuals who meet the criteria in section 527(b) of the National Defense Authorization Act for Fiscal Year 2020 for review of discharge characterization.(ii)A description of the manner in which the Secretary, working through the Tiger Team and in collaboration with the external stakeholders, shall improve outreach to individuals who meet the criteria in section 527(b) of the National Defense Authorization Act for Fiscal Year 2020 for review of discharge characterization, including through—(I)obtaining contact information on such individuals; and(II)contacting such individuals on the process established pursuant to section 527 of the National Defense Authorization Act for Fiscal Year 2020 for the review of discharge characterizations.(B)A description of the manner in which the work described in clauses (i) and (ii) of subparagraph (A) will be carried out, including an allocation of the work among the Tiger Team and the external stakeholders.(C)A schedule for the implementation, carrying out, and completion of the plan required under subparagraph (A).(D)A description of the additional funding, personnel, or other resources of the Department required to carry out the plan required under subparagraph (A), including any modification of applicable statutory or administrative authorities.(4)Implementation of plan(A)In generalThe Secretary shall implement and carry out the plan submitted under subparagraph (A) of paragraph (3) in accordance with the schedule submitted under subparagraph (C) of that paragraph.(B)UpdatesNot less frequently than once every 90 days after the submittal of the report under paragraph (3), the Tiger Team shall submit to Congress an update on the carrying out of the plan submitted under subparagraph (A) of that paragraph.(5)Final reportNot later than 3 years after the date of the enactment of this Act, the Tiger Team shall submit to the Committees on Armed Services of the Senate and the House of Representatives a final report on the activities of the Tiger Team under this subsection. The report shall set forth the following:(A)The number of individuals discharged under Don't Ask, Don't Tell or a similar policy prior to the enactment of Don't Ask, Don't Tell.(B)The number of individuals described in subparagraph (A) who availed themselves of a review of discharge characterization (whether through discharge review or correction of military records) through a process established prior to the enactment of this Act.(C)The number of individuals contacted through outreach conducted pursuant to this section.(D)The number of individuals described in subparagraph (A) who availed themselves of a review of discharge characterization through the process established pursuant to section 527 of the National Defense Authorization Act for Fiscal Year 2020.(E)The number of individuals described in subparagraph (D) whose review of discharge characterization resulted in a change of characterization to honorable discharge.(F)The total number of individuals described in subparagraph (A), including individuals also covered by subparagraph (E), whose review of discharge characterization since September 20, 2011 (the date of repeal of Don't Ask, Don't Tell), resulted in a change of characterization to honorable discharge.(6)TerminationOn the date that is 60 days after the date on which the final report required by paragraph (5) is submitted, the Secretary shall terminate the Tiger Team.(d)Additional reports(1)ReviewThe Secretary of Defense shall conduct a review of the consistency and uniformity of the reviews conducted pursuant to section 527 of the National Defense Authorization Act for Fiscal Year 2020. (2)ReportsNot later than 270 days after the date of the enactment of this Act, and each year thereafter for a four-year period, the Secretary shall submit to Congress a report on the reviews under paragraph (1). Such reports shall include any comments or recommendations for continued actions.(e)Review of discharge(1)In generalThe Secretary of Defense shall review and update existing guidance to ensure that the appropriate discharge board for the military departments concerned shall review a discharge characterization of the covered member as required under section 527 of the National Defense Authorization Act for Fiscal Year 2020 at the request of a covered member, or their representative, notwithstanding any requirements to provide documentation necessary to initiate a review of a discharge characterization. (2)ExceptionThe appropriate discharge board for the military departments concerned shall not be required to initiate a request for a review of a discharge as described in paragraph (1) if there is evidence available to the discharge board that is unrelated to the material request of the covered member or their representative but that would have reasonably substantiated the military department’s discharge decision. (f)Veterans benefits(1)Effective date of change of characterization for veterans benefitsFor purposes of the provision of benefits to which veterans are entitled under the laws administered by the Secretary of Veterans Affairs to a covered member whose discharge characterization is changed pursuant to section 527 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 1552 note), the date of discharge of the member from the Armed Forces shall be deemed to be the effective date of the change of discharge characterization under that section. (2)Rule of constructionNothing in this subsection shall be construed to authorize any benefit to a covered member in connection with the change of discharge characterization of the member under section 527 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 1552 note) for any period before the effective date of the change of discharge characterization. (g)Historical reviews(1)In generalThe Secretary of each military department shall ensure that oral historians of the department, in coordination with the chief of the personnel division for the military department concerned— (A)review the facts and circumstances surrounding the estimated 100,000 members of the Armed Forces discharged from the Armed Forces between World War II and September 2011 because of the sexual orientation of the member, including any use of ambiguous or misleading separation codes and characterizations intended to disguise the discriminatory basis of such members' discharge; and(B)receive oral testimony of individuals who personally experienced discrimination and discharge because of the actual or perceived sexual orientation of the individual so that such testimony may serve as an official record of these discriminatory policies and their impact on American lives.(2)Deadline for completionEach Secretary of a military department shall ensure that the oral historians concerned complete the actions required by paragraph (1) by not later than two years after the date of the enactment of this Act. (3)Uses of informationInformation obtained through actions under paragraph (1) shall be available to members described in that paragraph for pursuit by such members of a remedy under section 527 of the National Defense Authorization Act for Fiscal Year 2020 in accordance with regulations prescribed for such purpose by the Secretary of the military department concerned.(h)Don't Ask, Don't Tell definedIn this section, the term Don’t Ask, Don’t Tell means section 654 of title 10, United States Code, as in effect before such section was repealed pursuant to the Don't Ask, Don't Tell Repeal Act of 2010 (Public Law 111–321). 